NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



ALESANDRO OLIVO-LIRIANO,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1401
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 19, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher Nash,
Judge.

Frances E. Martinez of Older Lundy &
Alvarez, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.




PER CURIAM.

             Affirmed.

BLACK, SALARIO, and BADALAMENTI, JJ., Concur.